Citation Nr: 1125997	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  06-21 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to August 31, 2004, for the grant of service connection for bilateral hearing loss, to include whether there is clear and unmistakable error (CUE) in a September 1992 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1943 to April 1946 and from October 1950 to July 1952.   

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In March 2011, the Board remanded the issue on appeal and denied the Veteran's claim for an earlier effective date for service connection for tinnitus.  

In January 2011, the Veteran testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A September 1992 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.

2. In an unappealed September 1992 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss, the Veteran did not appeal this decision and it became final.  

3. VA first received the Veteran's petition to reopen his claim for entitlement to service connection for bilateral hearing loss on August 31, 2004.  

4. In the April 2005 rating decision, the RO granted service connection for bilateral hearing loss, effective August 31, 2004, the date of receipt of the Veteran's petition to reopen his claim.


CONCLUSION OF LAW

The requirements for an effective date prior to August 31, 2004, for the award of service connection for bilateral hearing loss, including on the basis of CUE in the September 1992 rating decision, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

Regarding the CUE aspect of the Veteran's claim, the Board observes that the VCAA and implementing regulations do not apply because a motion based on CUE is not an application for benefits, but rather is a request for a revision of a prior decision.  As such, determinations as to the existence of CUE are based on the facts of record at the time of the decision challenged, and no further factual development would be appropriate.  See 38 C.F.R. §§ 20.1402, 20.1411(c); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Disabled Am. Veterans v. Gober, 234 F.3d 682, 704 (Fed. Cir. 2000), cert. denied, 532 U.S. 973, 121 S. Ct. 1605, 149 L.Ed.2d 471 (2001).

Pertinent to the Veteran's appeal that stemmed directly from the April 2005 rating decision in which an effective date of August 31, 2004 was assigned for the award of service connection for bilateral hearing loss, the Board observes that he was provided with a VCAA letter in September 2004 that advised him of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective duties in obtaining evidence in support of such claim.  Thereafter, service connection was granted.  Following the issuance of the rating decision, the Veteran entered a notice of disagreement as to the propriety of the assigned effective date.

The Board observes that a claim for an earlier effective date for the grant of service connection is a downstream issue from the original award of such benefit.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream elements).  In this case, the Veteran's hearing loss claim was granted and an effective date was assigned in the April 2005 rating decision.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice was intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's claim for service connection for bilateral hearing loss.  Additionally, the Veteran was afforded a VA QTC examination in March 2005 in order to determine the effect his service connected hearing loss on his employability.  However, pertinent to his effective date claim, as the arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Here, the Veteran contends that he is entitled to an effective date prior to August 31, 2004 for the award of service connection for bilateral hearing loss.  Specifically, he argues that he should be granted an effective date of March 9, 1992, the date that he filed his initial claim for service connection for hearing loss.  The Veteran further alleges that the September 1992 rating decision contains CUE as the RO did not consider his exposure to acoustic trauma in service and the notice letter in September 1992 indicated that there was no hearing loss disability.  

Historically, on March 9, 1992, the Veteran filed a claim for hearing loss.  A September 1992 rating decision denied the Veteran's claim for hearing loss.  The rating decision noted that the service treatment records were negative for hearing loss and the discharge examination in 1952 showed normal hearing.  Post service private records revealed a diagnosis of noise induced bilateral sensorineural hearing loss, with noise exposure to diesel engines.  An April 1992 VA examination revealed sensorineural hearing loss, bilateral.  The rating decision held that hearing loss was not shown in service or within the one year presumptive period after discharge and was shown too long after service to reasonably relate to any noise exposure in service.  

This rating decision was sent to the Veteran as an attachment to a September 25, 1992 letter and enclosed the VA Form 4107.  The letter included a statement that there was no hearing loss disability and that the veteran could submit evidence that hearing loss happened or got worse in service or show treatment for hearing loss within one year after service.  Following the issuance of the September 1992 rating decision, no further communication was received from the Veteran until his claim was received on August 31, 2004.  

The Board notes that the Veteran does not allege that he did not receive the 1992 notice letter or rating decision.  Additionally, there is no indication that the notice letter or attachments were undeliverable.  The Board also notes that there is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  As the evidence does not show that the Veteran did not receive the 1992 rating decision and the Veteran was in receipt of his appellate rights in 1992 but did not appeal that decision, the Board finds that the September 1992 rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).  

Following the receipt of the Veteran's claim on August 31, 2004, a March 2005 rating decision deferred the issue of entitlement to service connection for hearing loss.  A VA QTC examination was conducted on March 25, 2005 that provided a diagnosis of hearing loss and found that it was as likely as not due to the Veteran's military service of being exposed to gunfire, explosions and engine noise.  In an April 2005 rating decision, the RO granted service connection for bilateral hearing loss and assigned an effective date of August 31, 2004.  Thereafter, in March 2005, the Veteran entered a notice of disagreement as to the effective date assigned for the award of service connection.  Subsequently, in an informal conference with a Decision Review Officer, the Veteran raised the issue of CUE in the 1992 rating decision.  As such, in the February 2008 supplemental statement of the case, the RO determined that there had been no CUE in the prior rating decision and, as such, the assigned effective date for service connection for hearing loss was not clearly and unmistakably erroneous.  The Veteran perfected his appeal in June 2006.  After presenting additional theories of CUE during the Board hearing, the Board remanded this issue to the RO for readjudication which was accomplished in the April 2011 supplemental statement of the case.  

CUE

The Board will first address whether the September 1992 rating decision contains CUE in failing to grant service connection for bilateral hearing loss.  The Veteran asserts that the evidence of record in 1992 showed that there was a hearing loss disability caused by noise exposure in service; however, the RO mistakenly found that it was not related to service.  The Veteran also asserts that the RO mistakenly found that there was no current disability as portrayed in the September 1992 notice letter.  Further, the Veteran's representative argued that the evidence before the RO was the same in 1992 as it was in 2004.  

Rating decisions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority or except on the basis of CUE, as provided in 38 C.F.R. 3.105.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In this case, the September 1992 rating decision is final as the Veteran did not enter a notice of disagreement within one year after the notification letter.  Therefore, it may not be revised except on the basis of CUE.  A claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Specifically, when attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  See Fugo v. Brown, 6 Vet. App. 40, 43-4 (1993).  Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).

The Court has propounded a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In other words, CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  There is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); see also Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  

Additionally, the mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The Court has also held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Here, at the time of the September 1992 rating decision, the RO considered all of the evidence of record and applied the laws and regulations then in effect.  In this regard, there is no indication that the correct facts, as they were known at the time, were not before the adjudicator at the time that the rating decision was promulgated.  Additionally, the RO considered the relevant and applicable laws.  Specifically, the RO reviewed the service treatment records, private medical records and a VA examination and, after applying the correct laws governing the evaluation of his service-connected disability, adjudicated his claim.  The evidence in 1992 showed a hearing loss disability, but there was no nexus to service.  The Veteran alleges that the private medical records show that his hearing loss was caused by diesel engines; however, the private evidence does not specify that the diesel engine noises that were referred to occurred in service.  As such, the rating decision does not contain any error that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo, supra.  

Relevant to the Veteran's contention that the evidence was the same in 1992 as in 2004, the Board notes that in 1992, the evidence did not contain a nexus opinion.  As previously noted, the private medical records did not provide a nexus to service and in contrast, in 2005, the VA examination provided a nexus opinion.  The Veteran further contends that his lay statements of a reported history of hearing loss were not considered in the 1992 rating decision.  The evidence shows; however, that the Veteran's statements of continuity was the basis for obtaining a VA examination.  In a VA Form 21-6789 Deferred or Confirmed Rating Decision, the RO deferred a decision to obtain evidence of recent treatment and continuity of treatment since service discharge. 

Furthermore, the Veteran alleges that the 1992 notice letter incorrectly provided that there was not a current hearing loss disability.  In this regard, the Board notes that allegations of CUE apply to rating decisions.  CUE does not apply to mistakes in notice letters.  See 38 C.F.R. § 3.104(a); 3.105 (rating decisions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority or except on the basis of CUE).  Moreover, the rating decision itself did not provide that there was no disability.  As such, the Board finds that a mere error in the notice letter is insufficient to constitute CUE.  

Therefore, the Board finds that the rating decision issued in 1992 was reasonably supported by the evidence of record at the time it was promulgated and was consistent with the laws and regulations then in effect.  There is no evidence that the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  See Russell, supra.  Moreover, there is no indication that there was any error in the rating decision that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo, supra.  To the extent that the Veteran may disagree with how the facts were weighed or evaluated by the RO in reaching its decision in 1992, the Board emphasizes that such disagreement with how the facts were weighed is insufficient to constitute CUE.  See Russell, Fugo, supra.

For the foregoing reasons, the Board finds that the rating decision promulgated in 1992 was reasonably supported by the evidence of record and the RO correctly applied the laws and regulations then in effect such that the decision made was not clearly and unmistakably erroneous and revision or reversal is not warranted.

Effective Date

Having determined that there is no CUE in the rating decision issued in 1992, the Board will next address the propriety of the effective date assigned to such award.  In the instant case, the Veteran was discharged from his last period of active duty service in July 1952.  A claim for hearing loss was initially received in March 1992, which was denied.  In a September 1992 notice letter, the RO advised the Veteran of the denial of service connection and his procedural and appeal rights.  The Veteran, however, did not appeal the decision and it became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.113 (2010).

On August 31, 2004, the Veteran filed a claim for hearing loss.  In April 2005, the RO granted the claim for service connection for hearing loss and assigned a 20 percent evaluation, effective August 31, 2004.  The Veteran contends that he should be granted an effective date of March 9, 1992, the date that he filed his first claim for service connection for hearing loss.  

Generally, the effective date of an award of benefits is either the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  However, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002), that, the statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  In order for the Veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

An application for VA compensation must generally be a specific claim in the form prescribed by the VA Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication or action received from the claimant or certain specified individuals on the claimant's behalf which indicates intent to apply for one or more VA benefits may be considered an informal claim. 38 C.F.R. § 3.155(a).  Such informal claim must identify the benefit sought.  Id.

Following the final disallowance in September 1992, no further communication was received from the Veteran regarding a claim for service connection for hearing loss until August 31, 2004 when VA received his application to reopen his claim of entitlement to service connection for such disability.  As the RO assigned the effective date as the date that the claim to reopen was filed, the RO assigned the earliest possible effective date for the grant of the reopened claim.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Thus, under the law, there is no basis to assign an earlier effective date for service connection for hearing loss.  

Therefore, based on the forgoing and the absence of CUE, the Board finds that the Veteran is not entitled to an effective date earlier than August 31, 2004 for the grant of service connection for bilateral hearing loss.  



	(CONTINUED ON NEXT PAGE)


ORDER

An effective date prior to August 31, 2004, for the grant of service connection for bilateral hearing loss, including on the basis of whether there was CUE in a September 1992 rating decision, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


